Exhibit 10.2


Execution Version




EIGHTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ORCHID ISLAND
TRS, LLC
 
This EIGHTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”) of Orchid Island TRS, LLC (f/k/a Opteum Financial Services, LLC)
(the “Company”), dated as of May 27, 2008 (this “Agreement”), is made and
entered into by BIMINI CAPITAL MANAGEMENT, INC., a Maryland corporation (the
“Member”).
 
RECITALS
 
WHEREAS, the Company was formed on February 26, 1999 as a limited liability
company pursuant to the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as amended from time to time (the “Act”), by filing a
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware; and
 
WHEREAS, on May 27, 2008, the Member purchased all outstanding non-voting
Class B Membership Interests of the Company pursuant to and in accordance with
the terms of the certain Membership Interest Purchase Agreement, dated as of May
27, 2008 (the “Purchase Agreement”), by and among the Company, the Member and
Citigroup Global Markets Realty Corp. which resulted in the Member becoming the
sole member of the Company; and
 
WHEREAS, prior to the purchase contemplated by the Purchase Agreement the Member
held interests in the Company designated as Class A Membership Interests; and
 
WHEREAS, following the completion of the acquisition of the Class B Member
Interests pursuant to the Purchase Agreement  the Member, as the sole member of
the Company, desires to convert and reclassify all Class A Membership Interests
and Class B Membership Interests into one series of membership interests with
voting rights; and
 
WHEREAS, the Member now desires to amend and restate the Company’s Seventh
Amended and Restated Limited Liability Company Agreement, dated as of July 20,
2007 to give effect to the foregoing.
 
NOW, THEREFORE, the Member hereby declares as follows:
 
Section 1. Name.  The name of the Company is “Orchid Island TRS, LLC.”  The
Board of Managers is authorized to change the name of the Company and may
otherwise conduct the business and affairs of the Company under any other name,
if it deems it necessary or advisable to do so, provided that it complies with
all applicable laws in doing so and so long as such name includes the words
“Limited Liability Company” or the abbreviation “LLC”.  The Company shall notify
the Member in writing of any such change or use of other name.  In the event
that the name of the Company is changed pursuant to this Section, references
herein to the name of the Company shall be deemed to have been amended to the
name as so changed.
 
Section 2. Purpose.  The Company may engage in any lawful business, purpose or
activity permitted under the Act and approved by the Board of Managers, and
exercise all the powers and privileges granted by the Act or by any other law or
this Agreement, together with any powers incidental thereto, including such
powers and privileges as are necessary or convenient to the conduct, promotion
or attainment of the business purposes or activities of the Company; provided,
however, that the Company shall not directly or indirectly operate or manage a
“lodging facility” or a “health care facility” or directly or indirectly provide
to any other person (under a franchise, license, or otherwise) any rights to any
brand name under which any lodging facility or health care facility is operated,
in each case, as set forth in Section 856(l)(3) and (4) of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
Section 3. Term; Continued Existence.  The Company shall continue in perpetuity
unless sooner dissolved in accordance with Section 15.  The Member shall take
all actions necessary to ensure the Company’s existence as a limited liability
company in good standing under the laws of the State of Delaware and under the
laws of any other state in which the Company conducts the business and
activities authorized in this Agreement.
 
Section 4. Principal Office; Books and Records.  The principal office of the
Company shall be located at 3305 Flamingo Drive, Vero Beach, Florida  32963 or
such other place or places as the Board of Managers may determine.  The Board of
Managers shall be responsible for maintaining at the Company’s principal office
those books and records required by the Act to be so maintained.
 
Section 5. Registered Office and Agent.  The address of the registered office of
the Company in the State of Delaware is c/o Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware  19808.  The name of the
registered agent of the Company is Corporation Service Company.  The address of
the registered agent in the State of Delaware is 2711 Centerville Road, Suite
400, Wilmington, Delaware  19808.  The registered agent and the registered
office of the Company may be changed from time to time by the Board of Managers.
 
Section 6. Membership Interests; Members.
 
(a) Upon the effectiveness of this Agreement all membership interests formerly
representing Class A Membership Interests and Class B Membership Interests are
hereby converted, without any further action on the part of the Member being
necessary, into a single class of membership interests in the Company designated
“Membership Interests.”  As of the effective date of this Agreement,
certificates formerly representing Class A Membership Interests and Class B
Membership Interests shall automatically represent the like number, amount and
percentage of Membership Interests in the Company, with voting rights and being
entitled to all of the rights and privileges of a member pursuant to this
Agreement and the Act.
 
(b) The name, mailing address and Membership Interest in the Company of the sole
Member are set forth on Exhibit A hereto.  No other person or entity shall be
admitted as a member of the Company, and no additional Membership Interests in
the Company shall be issued, without the approval of the Member and appropriate
amendments to this Agreement, including Exhibit A.
 
Section 7. Liability of the Member.  Except as otherwise expressly provided in
the Act, the debts, obligations and liabilities of the Company, whether arising
in contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and the Member shall not be obligated personally for
any such debt, obligation or liability of the Company solely by reason of being
a member.
 
Section 8. Management of the Company.
 
(a) The Company shall have a Board of Managers (the “Board of Managers”), which
shall be the “manager” of the Company (within the meaning of the Act) and the
size and composition of which shall be as set forth in this Section 8.
 
(b) Subject to the delegation of powers provided for herein and the limitations
set forth herein, the right and power to manage and control the business and
affairs of the Company shall be vested exclusively in the Board of Managers, and
the Board of Managers shall have the exclusive right and power, in the name of
and on behalf of the Company, to perform all acts and do all things which, in
its sole discretion, it deems necessary or desirable to conduct the business of
the Company.  Except as otherwise required by law, the Member shall not have any
right or power, by reason of the Member’s status as such, to act for or bind the
Company, but shall have only the right to vote on, approve or take the actions
herein specified to be voted on, approved or taken by it.
 
(c) The Board of Managers shall consist of one or more individuals (each, a
“Manager”), with the exact number of Managers to be determined from time to time
by the Member in its sole discretion.  Initially, the Board of Managers shall
consist of one Manager who shall be G. Hunter Haas, IV .  Each Manager shall be
appointed by the Member in its sole discretion and may be removed by the Member
at any time in its sole discretion.  Each Manager shall hold office until such
Manager’s death or resignation or removal by the Member.  Any Manager may resign
at any time by giving written notice to the Member.  Such resignation shall take
effect at the time specified therein or, if the time be not specified, upon
receipt thereof; and unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.  Vacancies on the Board
of Managers resulting from death, resignation, removal or otherwise and newly
created managerships resulting from any increase in the number of Managers shall
be filled solely by action taken by the Member.
 
(d) A majority of the total number of Managers then in office, whether present
in person or represented by proxy, shall constitute a quorum for the transaction
of business at a meeting of the Board of Managers, and the affirmative vote of a
majority in voting power of the Managers present at any such meeting, whether
present in person or represented by proxy, at which a quorum is present shall be
necessary for the passage of any resolution or act of the Board of Managers.  At
each meeting of the Board of Managers at which a quorum is present, each other
Manager present at such meeting, whether present in person or represented by
proxy, shall be entitled to one vote on each matter to be voted on at such
meeting.  Any action required or permitted to be taken at any meeting of the
Board of Managers may be taken by the unanimous written consent of the Managers
then in office.
 
Section 9. Committees of the Board of Managers.  The Board of Managers may
designate, by resolution, one or more committees.  Any such committee, to the
extent provided in the resolution of the Board of Managers, shall have and may
exercise all the powers and authority of the Board of Managers in the management
of the business and affairs of the Company, and may authorize the seal of the
Company to be affixed to all papers which may require it.  Each committee shall
consist of one or more of the Managers.  Each member of a committee shall be
appointed by the Board of Managers in its sole discretion (but subject to the
foregoing sentence) and may be removed by the Board of Managers at any time in
their sole discretion.  Each member of a committee shall hold office until the
member’s death or resignation or removal by the Board of Managers.  Any member
of a committee may resign at any time from such committee by giving written
notice to the Board of Managers.  Such resignation shall take effect at the time
specified therein or, if the time be not specified, upon receipt thereof; and
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective.  Vacancies on a committee resulting from
death, resignation, removal or otherwise and newly created positions on a
committee resulting from any increase in the number of members of a committee
shall be filled solely by the Board of Managers.  The Board of Managers may
designate one or more Managers as alternate members of any committee, who may
replace any absent member at any meeting of the committee.  All of the members
of a committee then in office (or, in the absence of the member, the alternate
member who has replaced the member), whether present in person or represented by
proxy, shall constitute a quorum for the transaction of business at a meeting of
such committee, and the affirmative vote of the member (or the alternate members
who have replaced them) shall be necessary for the passage of any resolution or
act of such committee.  Any action required or permitted to be taken at any
meeting of a committee may be taken by the written consent of all of the members
of such committee then in office.  Each committee shall report its actions to
the Board of Managers when so required by the Board of Managers.
 
Section 10. Officers.  The Board of Managers or the officer to which it
delegates such responsibility may, from time to time, designate or appoint one
or more officers of the Company, including, without limitation, president, one
or more vice presidents, a secretary, an assistant secretary and/or a
treasurer.  Such officers must be employees of the Company or an affiliate of
the Company.  Each appointed officer shall hold office until:  (i) his/her
successor is appointed by the Board of Managers or its applicable delegate;
(ii) such officer submits his/her resignation; or (iii) such officer is removed,
with or without cause, by the Board of Managers or its delegate.  All officers
shall have such authority and perform such duties as the Board of Managers or
its delegates may determine, subject to the terms and provisions of this
Agreement.
 
Section 11. Duties and Liabilities of the Member and Officers.
 
(a) None of the Member, any Manager or any officer shall be liable to the
Company for any loss or damages resulting from errors in judgment or for any
acts or omissions that do not constitute willful misconduct or gross negligence
on the part of the Member, Manager or officer.  In all transactions for or with
the Company, the Member, the Managers and the officers shall act in good faith
and in the best interest of the Company.
 
(b) The Company, its receiver or its trustee (but not the Member personally, if
the Member shall act as the receiver or trustee) shall indemnify and defend the
Member, the Managers and the officers against, and hold them harmless from, any
and all losses, judgments, costs, damages, liabilities, fines, claims and
expenses (including, but not limited to, reasonable attorney’s fees and court
costs, which shall be paid by the Company as incurred) that may be made or
imposed upon such persons and any amounts paid in settlement of any claims
sustained by the Company by reason of any act or inaction which is determined to
have been taken in good faith in the best interests of the Company and so long
as such conduct shall not constitute willful misconduct or gross negligence.
 
(c) In the event of settlement of any action, suit or proceeding brought or
threatened, such indemnification shall apply to all matters covered by the
settlement except for matters as to which it is determined that the person
seeking indemnification did not act in good faith in the best interests of the
Company or such matter resulted from willful misconduct or gross
negligence.  The foregoing right of indemnification shall be in addition to any
rights to which the Member, the Managers and officers may otherwise be entitled
and shall inure to the benefit of the executors, administrators, personal
representatives, successors or assigns of each such person.
 
(d) The Company shall pay the expenses incurred by the Member, the Managers or
any officer in defending a civil or criminal action, suit or proceeding, upon
receipt of an undertaking by such person to repay such payment if such person
shall be determined not to be entitled to indemnification therefor as provided
herein.  Any right of indemnity granted under this Section 11 may be satisfied
only out of the assets of the Company and none of the Member, any Manager or any
officer shall be personally liable with respect to any such claim for
indemnification.
 
(e) The Company shall have the power to purchase and maintain insurance in
reasonable amounts on behalf of the Company and the Member, Managers, officers,
employees and agents of the Company against any liability incurred by them in
their capacities as such.
 
(f) The provisions of this Section 11 shall not be construed to limit the power
of the Company to indemnify its Member, Managers, officers, employees or agents
to the fullest extent permitted by law or to purchase insurance or enter into
specific agreements, commitments or arrangements for indemnification.  The
absence of any express provision for indemnification in this Agreement shall not
limit any right of indemnification existing independently of this Section 11.
 
Section 12. Capital Contributions.  The Member shall have no obligation to
contribute any capital, or to make any loans, to the Company.  With the prior
approval of the Board of Managers, the Member may, however, from time to time
make voluntary capital contributions to the Company.
 
Section 13. Distributions; Allocation of Profits and Losses.  Distributions
shall be made by the Company to the Member at the times and in the amounts as
may from time to time be determined by the Board of Managers.
 
Section 14. Tax Matters.  At all times, the Company shall be treated as a
corporation for U.S. federal income tax purposes and shall take all necessary
and appropriate actions to confirm and ensure such treatment including, but not
limited to, filing all required U.S. federal income tax returns and elections
necessary or appropriate to secure and preserve such treatment.  In addition, at
all times, the Company shall be treated as a “taxable REIT subsidiary” (within
the meaning of Section 856(l) of the Code) and shall take all necessary and
appropriate actions to confirm and ensure such treatment including, but not
limited to, filing all required U.S. federal income tax returns and elections
necessary or appropriate to secure and preserve such treatment.  The Company
shall not take any action, directly or indirectly, that would adversely affect
the Company’s ability to qualify as a taxable REIT subsidiary.
 
Section 15. Dissolution.  Subject to the terms of this Agreement, the Company
shall be dissolved, and shall terminate and wind up its affairs upon the first
to occur of (i) the written consent of the Member or (ii) the entry of a decree
of judicial dissolution under Section 18-802 of the Act.
 
Section 16. Liquidation.  Upon dissolution, the Company’s business shall be
liquidated in an orderly manner.  The Member shall act as the liquidator (unless
it elects to appoint a liquidator) to wind up the affairs of the Company
pursuant to this Agreement.  If there shall be no members, the
successor-in-interest to the Member may serve as such liquidator or may approve
one or more liquidators to act as the liquidator in carrying out such
liquidation.  In performing its duties, the liquidator is authorized to sell,
distribute, exchange or otherwise dispose of the assets of the Company in
accordance with the Act and in any reasonable manner that the liquidator shall
determine to be in the best interest of the Member or its
successors-in-interest.  The proceeds of any liquidation shall be applied and
distributed in the following order of priority:
 
(a) for the payment of the debts and liabilities of the Company (including any
debts and liabilities owed to the Member to the extent permitted under the Act
(and the expenses of liquidation));
 
(b) to the setting up of any reserves that the Member reasonably may deem
necessary for any contingent or unforeseen liabilities or obligations of the
Company arising in connection with the business of the Company.  These reserves
may be paid over by the Member to any attorney-at-law, as escrowee, to be held
by such attorney for the purpose of disbursing such reserves in payment of any
of the aforementioned contingencies and, at the expiration of such period as the
Member shall deem advisable, to distribute the balance of such reserves to the
Member; and
 
(c) thereafter, to the Member.
 
Section 17. Right to Partition.  To the extent permitted by law, and except as
otherwise expressly provided in this Agreement, the Member, on behalf of itself
and its successors and assigns hereby specifically renounces, waives and
forfeits all rights, whether arising under contract or statute or by operation
of law, to seek, bring or maintain any action in any court of law or equity for
partition of the Company or any asset of the Company, or any interest which is
considered to be Company property, regardless of the manner in which title to
any such property may be held.
 
Section 18. Severability.  It is the desire and intent of the Member that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 19. Modification, Waiver or Termination.  No modification, waiver or
termination of this Agreement, or any part of this Agreement, shall be effective
unless made in writing.
 
Section 20. Benefits of Agreement.  No person or entity other than the Member
and the Company is, nor is it intended that any such other person or entity be
treated as, a direct, indirect, intended or incidental third-party beneficiary
of this Agreement for any purpose whatsoever, nor shall any such other person or
entity have any legal or equitable right, remedy or claim under or in respect of
this Agreement.  Without limiting the generality of the foregoing, nothing in
this Agreement, expressed or implied, is intended or shall be construed to give
to any creditor of the Company or to any creditor of any Member or any other
person or entity whatsoever, other than the Member and the Company, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or provisions contained in this Agreement, and such
provisions are and shall be held to be for the sole and exclusive benefit of the
Member and the Company.
 
Section 21. Interpretation.  As used in this Agreement, the masculine, feminine
or neuter gender, and the singular or plural number, shall be deemed to be or
include the other genders or number, as the case may be, whenever the context so
indicates or requires.  Sections and other titles contained in this Agreement
are for convenience of reference only and shall not define or limit any of the
provisions of this Agreement.
 
Section 22. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Member and its successors and permitted assigns.
 
Section 23. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.
 
Section 24. Application of the Act.  Any matter not specifically covered by a
provision of this Agreement shall be governed by the applicable provisions of
the Act.
 
Section 25. Effective Date. This Agreement shall become effective immediately
following the completion of the acquisition of the Class B Membership Interests
by the Member pursuant to the terms of the Purchase Agreement.
 
[Signature appears on the following page.]
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day first above written.
 
BIMINI CAPITAL MANAGEMENT, INC.
 
 
   

By:

 
Name:  Robert E. Cauley

 
 
Title:  President and Chief Executive Officer

 





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Member
Mailing Address
Membership Interest
Bimini Capital Management, Inc.
3305 Flamingo Drive, Vero Beach,
Florida  32963
100%



 

